309 F.2d 751
63-1 USTC  P 9196
Frank J. ABEL, Appellant,v.Ellis CAMPBELL, Director of Internal Revenue, Appellee.
No. 19869.
United States Court of Appeals Fifth Circuit.
Nov. 28, 1962.

Stephen L. Mayo, John W. Price, Dallas, Tex., for appellant.
Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, Frederick E. Youngman, Meyer Rothwacks, Thomas A. Skornia, Attys., Dept. of Justice, Washington, D.C., Barefoot Sanders, U.S. Atty., Martha Joe Stroud, Asst. U.S. Atty., Dallas, Tex., for appellee.
Before TUTTLE, Chief Judge, and WISDOM and GEWIN, Circuit Judges.
PER CURIAM.


1
The judgment of the trial court dismissing this suit for an injunction against the collection of Federal income taxes is hereby AFFIRMED.  The complaint did not allege facts that would bring it within any exception to Section 7421(a) of the Internal Revenue Code of 1954.  See Enochs v. Williams Packing Company, 370 U.S. 7, 82 S.Ct. 1125, 8 L.Ed.2d 292.